DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim1-20  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 9,922,201 and claims 1-20 of U.S.  Patent No 10,699,025 and in further view of Faitelson et al (US 2015/0058932). Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to the sharing of content in a content management system wherein based on how an account relates to namespace allowing access to the content. However, U.S. Patent No. 9,922,201 and/or claims 1-20 of U.S.  Patent No 10,699,025 fail to further disclose but Faitelson et al (US 2015/0058932) discloses the storage by a content system a plurality of content items and metadata and the mounting of the folder, see for example [0034, 0035]. It would have been obvious to one of ordinary skill in the art at to create the invention as claimed for the following reasons.  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the teachings of  9,922,201 and/or claims 1-20 of U.S.  Patent No 10,699,025  by storing data, for the purpose of being able to later share the content with other users, based upon the beneficial teachings provided by Faitelson et al.  These modifications would result in increased security and ease of use, both of which are obvious benefits to the skilled artisan.  Additionally, the cited references are in the field of computer security, as is the current application, and thus, are in analogous arts.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 8-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 8 recite(s) a system comprising components which may be interpreted simply as software and/or computer readable media, which does not fall under one of the four statutory categories.  The limitation storage media may be interpreted as a signal or carrier wave.  This does not fall under one of the four statutory categories.  It is recommended that applicant use language such as: non-transitory computer readable medium, computer readable storage device, physical storage device, or computer readable medium not including a signal. The limitation processor may be interpreted as software.  This does not fall under one of the four statutory categories.  It is recommended that applicant use language such as: hardware processor. It is recommended to the applicant to recite one of non-transitory computer readable medium or hardware processor to overcome the 101 rejection. 
Dependent claim(s) 9-16 is/are rejected for the same reasons as they do not cure the deficiency of the independent claim(s).
Allowable Subject Matter
Claim 2-21 are allowed. Claim 1 has been previously presented
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a). In the instant case, applicant should amend to overcome the outstanding 35 U.S.C. 101 rejection and file terminal disclaimer(s). 
The following is an examiner’s statement of reasons for allowance: 
The prior art, Sigh et al(US 2017/0024166), discloses handling namespace reservations in a Non Volatile Memory express (NVMe) controller includes a NVMe hardware module collecting a data access request from a host device, the NVMe hardware module determining a validity of the collected data access request, wherein the validity of the data access request is determined based a reservation specific to the host and data indicated in the data access request, and the NVMe hardware module notifying the NVMe firmware module of the determined validity of the collected data access request. The method further includes a NVMe firmware module accepting the data access request when the data request is notified by the NVMe hardware module as being valid, and the NVMe firmware module rejecting the data access request when the data request is notified by the NVMe hardware module as being invalid.
The prior art, Zhang et al(US 2016/012785), discloses that a sharing user of a content management system can request to share a content item in his namespace. When such a request is made, the sharing user's client device broadcasts a notification that can be received by devices that are within a limited broadcast range of the sharing client device. A receiving user's client device that is within the limited broadcast range of the sharing client device receives the broadcasted notification. Based on the notification, the receiving client device obtains a token from the sharing client device that identifies the content item being shared by the sharing user. At the request of the receiving user, the receiving client device transmits the token to the content management system and requests that the content management system add the shared content item to the receiving user's namespace with the system. The receiving user can then access the item from his namespace.
The prior art, Fushman et al(US 2015/0134808), discloses that Shareable links can be created to share content items and information pertaining to activity on those shareable links can be monitored and stored in an online content management service. Based on this activity information, predetermined actions can be executed. These actions can include sending notifications regarding link activity, disabling shareable links, and/or updating sharing limitations related to the shareable links. Using the activity information, popular shared content items can be identified and recommendations for sharing unshared content items can be provided to the user. Additionally, advertisements can be tailored to the relative popularity of the shared content items.
The prior art, Faitelson et al(US 2015/0058932), discloses defining user groups offering common rights of access to a set of file servers. A directory database is maintained only for distinctive elements, where entries in the directory database comprise the distinctive elements and a list that identifies other distinctive elements that are ancestral to the directory database in a hierarchy. The directory database is consulted to determine a directory-oriented set of the user groups that offer the common rights of access to selected storage elements.
The prior art, Jain et al(US 2014/0365432), discloses a dropsite. In some embodiments, information is received on a creation location and a date and time of creation of a content item, and a determination is made if (i) the date and time of creation is within a predefined span of time, and (ii) the creation location is within a predefined geographical area to permit association of the content item with a shared folder whose inclusion criteria match said date and time and creation location.
The prior art, Allain et al(US 2014/0215551), discloses controlling access to shared content in an online content management system, include receiving a request to access a content item from a requester, wherein the content item is stored in a synchronized online content management system. The example method then includes determining that the requester is in an approved list of requestors and granting access to the content item. In one variation, the request to access the content item includes activation of a shared link. In another variation, the request to access the content item includes access to a shared folder in the synchronized online content management system. In a third variation, determining that the requester is in an approved list of requesters includes determining that the requester is logged into a primary and secondary account, and that the requester is in an approved list for the secondary account. 
The prior art, Lin et al (US 8,458,299), discloses a global namespace (GNS) is constructed across heterogeneous network-attached storage (NAS) devices by organizing metadata servers into a cluster layer having cluster nodes and a consistent hashing overlay layer having overlay nodes. The global namespace is distributed based on workload at the cluster and overlay nodes, and a portion of the GNS namespace may be migrated from one layer to the other. Cluster nodes may be added to the cluster layer, overlay nodes may be added to the consistent hashing overlay layer. Further, a cluster node may become an overlay node or an overlay node may become a cluster node. To access the global namespace, a request for namespace metadata managed by a cluster node is serviced by the cluster node, but if the requested namespace metadata have been migrated to the consistent hashing overlay layer, the cluster node will forward the request to the responsible overlay node for servicing
The prior art, Kakivaya et al (US 8,307,028), discloses organizing resources into collections to facilitate more efficient and reliable resource access. Namespace managers communicate with one another to form a federation namespace infrastructure. The infrastructure can efficiently route, migrate, and process namespace requests, such as, for example, namespace registration requests from providers requesting to manage portions of namespaces and lookup requests from consumers requesting access to managed resources. Resources can be registered in and made accessible from multiple different namespaces. Resources can be identified using nested queries that filter results at multiple levels of a hierarchical namespace.
The prior art, Kaler et al (US ), discloses a group identifier represents an association between each of a number of different abbreviated namespace identifiers with a corresponding hierarchical namespace (e.g., an XML namespace). A hierarchically-structured document (e.g., an XML document) is accessed by a computing system that determines that the group identifier is associated with the hierarchically-structured document. Hence, when using the abbreviated namespace identifiers in the hierarchically-structured document, the computing system knows that the corresponding namespace is associated with the designated portions of the hierarchically-structured document. Also, a schema description language document (e.g., an XSD document) may specify multiple target namespaces for a single element. Accordingly, groupings of elements may be included in different namespaces to creating overlapping or even nested namespaces.
The prior art, Benton et al  (US 7,401,089), discloses a storage reports scanner that works to generate reports of storage usage in computer systems in an efficient manner. The scanner receives a set of namespaces for a file system volume from a storage reports engine. The scanner scans file system metadata to construct a directory table of entries corresponding to a directory tree of nodes representative of the hierarchy of directories of the file system volume. Each node corresponding to a namespace in the namespace set is marked as included. A second scan of the file system metadata determines, for each file, whether that file is in or under an included directory by accessing the directory table. For each file that is in or is under an included directory, file information is returned to the engine. The engine may request the scanner to provide full path information, which the scanner determines via the directory table.
The prior art, Zimran et al(US 2007/0055703), discloses that a namespace server translates client requests for access to files referenced by pathnames in a client-server namespace into requests for access to files referenced by pathnames in a NAS network namespace. The namespace server also translates between different file access protocols. If a client supports redirection and is requesting access to a file in a file server that supports the client's redirection, then the namespace server may redirect the client to the NAS network pathname of the file. Otherwise, the namespace server forwards a translated client request to the file server, and returns a reply from the file server to the client. A file server may redirect a redirection-capable client's access back to the namespace server for access to a share, directory, or file that is offline for migration, or for a deletion or name change that would require a change in translation information in the namespace server.
The prior art, Rawat et al (US 2006/0224602), discloses separating application data from user data in a namespace. The data structure provides an intuitive profile layout for developers or users while supporting legacy applications. The namespace utilizes a hierarchical structure allowing access by developers or users over a network to information contained in identified public folders and/or a user's profile.
However, none of the prior arts of record, either alone or in combination, discloses all the limitations of the independent claim 2, 8, or 17, including, but not limited to " receiving, by the content management system, a request to share a particular folder that is a descendant folder of a shared folder in a first hierarchy of the plurality of hierarchies; and mounting, by the content management system, the particular folder at a first location in a second hierarchy of the plurality of hierarchies, the first location having a first relative path, the first relative path relative to the respective root folder in the second hierarchy, the first relative path being different than a second relative path of a second location of the particular folder in the first hierarchy, the second relative path relative to the respective root folder in the first hierarchy.” Therefore, independent claims 2, 8, and 17  are allowable over the prior arts of record. Likewise, the associated claims which depend from independent claims 2, 8, and 17 are allowable by virtue of their dependence on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The prior art, Thind et al (US 2006/0116985), discloses  maintaining namespace consistency between selected objects maintained by a file system and a filter associated therewith. A filter monitors selected types of requests (or operations associated therewith) and determines whether the object is within a namespace associated with the filter. The namespace associated with the filter is updated based on a change to the object.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDALL DOLLY whose telephone number is (571)270-1948. The examiner can normally be reached Monday-Thursday 8am-5pm(EST) and Friday 8am-12pm(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENDALL DOLLY/             Primary Examiner, Art Unit 2436